—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered July 27, 1999, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous is*649sues can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. The record discloses that in satisfaction of a six-count indictment, defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of attempted criminal sale of a controlled substance in the third degree. As part of the negotiated plea agreement, defendant waived his right to appeal and was sentenced as a second felony offender to a prison term of 3V2 to 7 years. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see also, People v Stokes, 95 NY2d 633).
Crew III, J. P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.